DETAILED ACTION
Response to Amendment
This action is in response to amendment filed March 10, 2022 for the application # 14/228,222 filed on December 20, 2018. Claims 1-20 are pending and are directed toward SCALABLE MULTI-KEY TOTAL MEMORY ENCRYPTION ENGINE.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites first and second logical processes, however a single logical processor claimed in parent claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Scope of claim 2 is broader than scope of claim 1, because Claim 2 recited one or more logical processors. Claim 10 is alternative to claim 9, with a processor comprising  a multi-core processor, in comparison to Claim 9 “the processor comprises: a logical processor”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1, 3, 4, 6-9 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Fujimoto et al. (US 2003/0033537, Pub. Date: Feb. 13, 2003), hereinafter referred to as Fujimoto.
As per claim 1, Fujimoto teaches a processor (100 – MICROPROCESSOR, Fujimoto, FIG. 1) comprising:
a logical processor to execute an application (Fujimoto, [0112]);
a key attribute table (KAT) register to store a plurality of key identifiers (Key IDs) associated with the application (203, Fujimoto, FIG. 4), wherein a Key ID of the plurality of Key IDs identifies an encryption key (The key register group 102b has an execution key register RKx for storing information (key ID) indicating a region at which an execution key (decryption key) of the currently executed tamper resistant program is stored, Fujimoto, [0048]);
a selection circuit coupled to the KAT register (SELECTOR, Fujimoto, FIG. 2), the selection circuit to select the Key ID from the KAT register based on a Key ID selector (KSEL), wherein the KSEL is associated with a block of memory to which access is performed (In the case where the data of the address to be accessed by the processor is stored in the cache 101 (the case where the cache 101 is hit), the cache controller 101b compares the content of the tag storage region 101c of the cache line that is hit with the access key ID. When they coincide, the content of that cache line is used as it is. Fujimoto, [0208]);
a cache to store a physical address, data, and the Key ID of the block of memory on which access has been performed, wherein the Key ID is an attribute associated with the block of memory (Fujimoto, [0112]); and
an encryption engine coupled to the cache to encrypt, based on the encryption key identified by the selected Key ID (an encryption processing unit 109 for carrying out encryption/decryption of information ( context) indicating an operation state of the microprocessor 100 such as contents of registers in the register group 102 at a time of switching among a plurality of processes including a program having a prescribed procedure for maintaining secrets, Fujimoto, [0041]), the data of the block of memory stored in the cache as it is evicted from the cache to main memory (FIG. 4 is a diagram showing an exemplary format of an encrypted context to be saved into an external memory by the microprocessor of FIG. 1. Fujimoto, [0035]).
As per claim 3, Fujimoto teaches the processor of claim I further comprising:
an encryption key cache coupled to the encryption circuitry, the encryption key cache to store encryption keys associated with active Key IDs, wherein encryption keys associated with inactive Key IDs are to be offloaded from the encryption key cache to a reserved region of main memory, and wherein the encryption keys are encrypted by the encryption circuitry upon being offloaded to the reserved region of main memory (Now, the capacity of the above described key table 106 is finite so that this microprocessor 100 is also capable of saving the content of the key data storage section 106b along with the context. By saving the content of the key data storage section 106b in this way, it becomes possible to release the key ID that corresponds to the key data storage section 106b whose content has been saved. Fujimoto, [0085]).
As per claim 4, Fujimoto teaches the processor of claim 1 wherein the cache comprises: a data cache to store the data of the block of memory; and a Key ID cache to store the Key ID of the block of memory (Fujimoto, [0044]).
As per claim 6, Fujimoto teaches the processor of claim 1 wherein the KSEL is to be indicated by a subset of bits of in a linear address (Fujimoto, [0059]) comprising a pointer an address of the block of memory (Fujimoto, [0154]).
As per claim 7, Fujimoto teaches the processor of claim 1 wherein the KSEL is to be stored in memory in a page table as an attribute associated with a physical page of memory, wherein the block of memory resides within the physical page of memory, and wherein the physical address of the physical page of memory is determined from a linear address provided by the application (Fujimoto, [0154]).
As per claim 8, Fujimoto teaches the processor of claim 1 wherein the encryption circuitry comprises a total memory encryption engine (Also, this microprocessor 100 is capable of carrying out the memory protection according to the privileged levels (general mode, privileged mode, etc.) of the processes. Fujimoto, [0089]).
As per claim 9, Fujimoto teaches a system comprising:
main memory (1 – EXTERNAL MEMORY, Fujimoto, FIG. 1);
a processor coupled to the main memory (100 – MICROPROCESSOR, Fujimoto, FIG. 1), wherein the processor comprises:
a logical processor to execute an application (Fujimoto, [0112]); 
a key attribute table (KAT) register to store a plurality of key identifiers (Key IDs) associated with the application (203, Fujimoto, FIG. 4), wherein a Key ID of the plurality of Key IDs identifies an encryption key (The key register group 102b has an execution key register RKx for storing information (key ID) indicating a region at which an execution key (decryption key) of the currently executed tamper resistant program is stored, Fujimoto, [0048]);
a selection circuit coupled to the KAT register (SELECTOR, Fujimoto, FIG. 2), the selection circuit to select the KeyID from the KAT register based on a KeyID selector (KSEL), wherein the KSEL is associated with a page of memory to which access is performed (In the case where the data of the address to be accessed by the processor is stored in the cache 101 (the case where the cache 101 is hit), the cache controller 101b compares the content of the tag storage region 101c of the cache line that is hit with the access key ID. When they coincide, the content of that cache line is used as it is. Fujimoto, [0208]);
a cache to store a physical address, data, and the Key ID of the page of memory on which access has been performed, wherein the Key ID is an attribute associated with the page of memory (Fujimoto, [0112]); and
an encryption engine, the encryption circuitry to encrypt the memory page as the memory page is evicted from the system to main memory using the encryption key identified by the selected Key ID (FIG. 4 is a diagram showing an exemplary format of an encrypted context to be saved into an external memory by the microprocessor of FIG. 1. Fujimoto, [0035]).
As per claim 12, Fujimoto teaches the system of claim 9 further comprising a mode selection multiplexor to select a legacy mode or a scalable multi-key encryption mode, and wherein the encryption circuitry resides on the processor (Fujimoto, [0092]).
As per claim 13, Fujimoto teaches the system of claim 9 further comprising:
an encryption key cache coupled to the encryption circuitry, the encryption key cache to store encryption keys associated with active Key IDs, wherein the encryption keys associated with inactive Key IDs are to be offloaded from the encryption key cache to a reserved region of system memory, and wherein the encryption keys are encrypted by the encryption circuitry upon being offloaded to the reserved region of system memory (Now, the capacity of the above described key table 106 is finite so that this microprocessor 100 is also capable of saving the content of the key data storage section 106b along with the context. By saving the content of the key data storage section 106b in this way, it becomes possible to release the key ID that corresponds to the key data storage section 106b whose content has been saved. Fujimoto, [0085]).
As per claim 14, Fujimoto teaches the system of claim 13 wherein the encryption key cache is managed by hardware to offload inactive encryption keys to the reserved region and load from system memory encryption keys associated with KeyIDs loaded in the KAT register (For this reason, this microprocessor 100 manages the decryption key (the secret key of the public key cryptosystem) for each individual tamper resistant program. As described above, the keys are specified by storing the key IDs in the execution key register RKx and the data key registers RKd0, . . . , RKdn of the above described key register group 102b. Fujimoto, [0083]).
As per claim 15, Fujimoto teaches the system of claim 13 wherein the encryption key cache is managed by software that loads and offloads encryption keys based on usage of the encryption keys (There are cases where the key is stored by the other program into the key data storage section 106b for which the key ID is released in this way. In such cases, this program may not release that key ID at a time of the context saving. Fujimoto, [0086]).
As per claim 16, Fujimoto teaches a method of operation comprising:
loading a key attribute table (KAT) register with one or more key identifiers (KeyIDs) that identify encryption keys to encrypt memory used by an application, wherein the one or more KeyIDs is a subset of all Key IDs accessible by a system (Fujimoto, [0156]);
requesting, by a processing device, a block of memory to be used by the application (Fujimoto, [0159]);
selecting, from the KAT register, a KeyID associated with a memory request, wherein the Key ID is selected from the KAT register using a selection circuit and a key identifier selector (KSEL) (Fujimoto, [0157]); and
storing the Key ID in a KeyID cache (KIC), the KIC to store KeyIDs for each block of memory cached by the system (Fujimoto, [0161]).
As per claim 17, Fujimoto teaches the method of claim 16 further comprising:
determining, based on a physical address of the block of memory, that the block of memory is cached by the system (Fujimoto, [0119]);
determining that the block of memory cached by the system is not associated with the KeyID selected from the KAT register (Fujimoto, [0156]);
evicting the block of memory from the cache (Fujimoto, [0157]); and
retrieving the block of memory from main memory, caching the block of memory, and storing the KeyID selected from the KAT register in the KIC as associated with the block of memory (Fujimoto, [0154]).
As per claim 18, Fujimoto teaches the method of claim 16 further comprising: determining, based on a physical address of the block of memory, that the block of memory is cached by the system; determining that the block of memory cached by the system is associated with the KeyID selected from the KAT register; and completing the memory request by retrieving the block of memory cached by the system (Fujimoto, [0154]).
As per claim 19, Fujimoto teaches the method of claim 16 further comprising: offloading encryption keys, from an encryption key cache, associated with inactive Key IDs to a reserved region of main memory; and encrypting the encryption keys upon offloading the encryption keys to the reserved region of main memory (Fujimoto, [0150]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2003/0033537, Pub. Date: Feb. 13, 2003) in view of Hashimoto (US 2005/0105738, Pub. Date: May 19, 2005), hereinafter referred to as Fujimoto and Hashimoto respectively.
As per claim 2, Fujimoto teaches the processor of claim 1, further teaches wherein the processor is to support one or Fujimoto, [0112]), but does not teach “more”, Hashimoto however teaches one or more logical processers (the reading result is sent to the request source processor according to a processor number in the writing request signal for each memory referring request sent at the step S503 or S509. By using this signal format which has a key identifier formed by the ECU number and the type, and the processor number of the request source, it becomes possible to realize the encryption key selection and the sending of the memory referring result to the request source, even in the on-chip multi-core type tamper resistant processor. Hashimoto, [0076]).
Fujimoto in view of Hashimoto are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujimoto in view of Hashimoto. This would have been desirable because it is possible to provide a tamper resistant microprocessor in the multi-processor configuration that can realize the improved processing performance by hardware of a given size compared with the case of providing the key table and the ciphering processing function distributedly (Hashimoto, ABSTRACT).

As per claim 5, Fujimoto teaches the processor of claim 4 further comprising a first memory device, wherein the Key ID cache resides on the first memory device and a second memory device, wherein a second Key ID cache resides on the second memory device (In FIG. 1, only one register group 102 is provided, but it is also possible to provide a plurality of register groups 102 in correspondence to the execution authorities (privileged levels) in the operation of the microprocessor 100, for example. Fujimoto, [0045]), but does not teach: a first logical processor, and a second logical processor. Hashimoto however teaches one or more logical processers (the reading result is sent to the request source processor according to a processor number in the writing request signal for each memory referring request sent at the step S503 or S509. By using this signal format which has a key identifier formed by the ECU number and the type, and the processor number of the request source, it becomes possible to realize the encryption key selection and the sending of the memory referring result to the request source, even in the on-chip multi-core type tamper resistant processor. Hashimoto, [0076]).
Fujimoto in view of Hashimoto are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujimoto in view of Hashimoto. This would have been desirable because it is possible to provide a tamper resistant microprocessor in the multi-processor configuration that can realize the improved processing performance by hardware of a given size compared with the case of providing the key table and the ciphering processing function distributedly (Hashimoto, ABSTRACT).

Claims 10 and 11 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2003/0033537, Pub. Date: Feb. 13, 2003) in view of MAINO et al. (US 2011/0293097, Pub. Date: Dec. 1, 2011), hereinafter referred to as Fujimoto and MAINO respectively.
As per claim 20, Fujimoto teaches the method of claim 16, but does not teach a virtual machine, MAINO however teaches wherein the application is a virtual machine (Further, the trust anchor 258 may generate (or obtain) a memory session key for each given VM 230 and use it to encrypt/decrypt information read from and written to the cache 255 while a VM executes on one of the execution cores 256. In one embodiment, the trust anchor 258 may generate a memory session key as part of loading a given VM instance. The trust anchor 258 may be configured to swap memory session keys whenever the execution context on one of the execution cores 256 on CPU 253 is changed, e.g., a context-switch between different VMs 2301 _3 or between a VM 2301 _3 and the hypervisor 240 itself. MAINO, [0031]).
Fujimoto in view of MAINO are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujimoto in view of MAINO. This would have been desirable because the cache 255 provides a high-speed memory accessed by the execution cores 256 on the CPU 253. While memory 252 can be segmented across virtual machines 230, cache 255 is often shared by different VMs 2301_3 . For example, as shown, CPU 253 may include one or more execution cores 256. When distinct VMs 2301_3 are executed on different execution cores 256, the VMs 2301_3 may share access to the cache 255. In one embodiment, the trust anchor 258 may use a distinct memory session key for each VM 230 to encrypt/decrypt each read/write to the cache 255. Doing so prevents a VM 230 executing on one execution core 256 from accessing data in the cache 255 belonging to another VM 230 executing on a different execution core 256. Further, doing so also prevents the hypervisor 240 from accessing data in the cache 255 belonging to a given VM 2301_3 , despite the hypervisor 240 having a generally higher privilege level (MAINO, [0032]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-50 of copending Application No. 15/635548 and over claims 1-11, 19-23 and 26-34 of copending Application No. 15/705562. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because all elements of claims 1-20 of the instant application correspond to elements of claims 26-50 of copending Application No. 15/635548 and over claims 1-11, 19-23 and 26-34 of copending Application No. 15/705562.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with regards to claims 1-20 have been fully considered, but they are not persuasive.
As preliminary subject matter Examiner should address Applicant’s observation that there is no cache controller 101b to be shown in Fujmoto Drawings. Examiner further is in agreement with Applicant that CACHE CONTROLLER 102b, which is shown on FIG.1 is the same as the described cache controller 101b for managing data reading from the external memory 1 to the cache memory 101a and data writing from the cache memory 101a to the external memory 1.
The provided references in Examiner response should not be considered as a new grounds of rejection but to explain the cited prior art because “Applicant fails to understand how the selector of 103 could possibly be selecting anything out of 102b.” (REMARKS, page 10). It should be also noted that Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
“does not at least” argument 1 – Applicant argues that Fujimoto does not at least describe "a selection circuit coupled to the KAT register, the selection circuit to select the KeyID from the KAT register based on a KeyID selector (KSEL), wherein the KSEL is associated with a block of memory to which access is performed." (REMARKS, pages 9-11).
RESPONSE: to better understand the functionality of the cited prior art of Fujmoto let’s consider FIG.1 and FIG.2:
KEY TABLE 106 consists of one or more columns with KEY ID 106a, and temporary key storage 106b (see Fujmoto [0216]-[0218]).
REGISTER GROUP 102 has a register group (ordinary register group) 102a similar to that of the conventional microprocessor such as general purpose registers, index registers, control registers, etc., for example, and a key register group 102b to be used in the execution of the encryption processing of the programs and the like. (see Fujmoto [0046]).
key register group 102b has an execution key register RKx for storing information (key ID) indicating a region at which an execution key (decryption key) of the currently executed tamper resistant program is stored, for example, and data key registers RKd0 to RKdn for storing information (key ID) indicating regions at which the execution keys of data at a time of executing the currently executed tamper resistant program are stored. (see Fujmoto [0048]).
CALCULATION PROCESSING UNIT 103 of FIG.1 has exploded view in FIG.2 and shows the individual parts separately, indicating their relative positions. At both FIG.1 and FIG.2 a connection between blocks 103 and 102 are shown, with one of the points being a SELECTOR at FIG.2.
To summarize there is a SELECTOR coupled to REGISTER GROUP including registers 102b with information (key ID) indicating a region at which an execution key (decryption key) of the currently executed tamper resistant program is stored.
Thus this is the direct anticipation of the cited limitation “a selection circuit coupled to the KAT register, the selection circuit to select the KeyID from the KAT register based on a KeyID selector (KSEL), wherein the KSEL is associated with a block of memory to which access is performed”.
“does not at least” argument 2 – Applicant argues that Fujimoto does not at least describe "selecting, from the KAT register, a KeyID associated with a memory request, wherein the KeyID is selected from the KAT register using a selection circuit and a key identifier selector (KSEL)." Again, as there is no KAT register (but separate key registers), there can be no selection from a KAT register. Additionally, there is no selection from what has been alleged to be the KAT register. (REMARKS, pages 11-12).
RESPONSE:  Examiner cited Fujimoto, [0048], which teaches “The key register group 102b”, a common meaning of the register group is that there more than a single register. Examiner also points Applicant attention that “In FIG. 1, only one register group 102 is provided, but it is also possible to provide a plurality of register groups 102 in correspondence to the execution authorities (privileged levels) in the operation of the microprocessor 100, for example. However, in the following description, the case of providing only one register group 102 will be described for the sake of simplicity.”( Fujimoto, [0045]). And “selection” argument was addressed in response to argument 1.
“does not at least” argument 3– Applicant argues that Fujimoto does not at least describe "an encryption engine coupled to the cache to encrypt, based on the encryption key identified by the selected KeyID, the data of the block of memory stored in the cache as it is evicted from the cache to main memory" as it does not describe the selection circuit to select the selected KeyID. (REMARKS, page 11).
RESPONSE: Examiner cited an encryption processing unit 109 for carrying out encryption/decryption of information ( context) indicating an operation state of the microprocessor 100 such as contents of registers in the register group 102 at a time of switching among a plurality of processes including a program having a prescribed procedure for maintaining secrets, Fujimoto, [0041], and FIG. 4 is a diagram showing an exemplary format of an encrypted context to be saved into an external memory by the microprocessor of FIG. 1. Fujimoto, [0035]. No arguments were provided by Applicant in respect to these references.
 “does not at least” argument 4– Applicant argues that Fujimoto does not at least describe "storing the KeyID in a KeyID cache (KIC), the KIC to store KeyIDs for each block of memory cached by the system." The cited paragraph does not describe a cache, not that a key ID is stored. Rather, the cited paragraph states that the memory address of Rb is in an encrypted block. (REMARKS, page 12).
RESPONSE: Examiner points Applicant attention that there are more than one storage for KEY ID disclosed by Fujimoto, specifically already cited [0058], [0059], and [0048]. All of them read on broad storing limitation as currently claimed.
Conclusion -Therefore, in view of the above reasons, Examiner maintains rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLEG KORSAK/Primary Examiner, Art Unit 2492